Citation Nr: 0533310	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from February 1976 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  
That decision denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  The October 2002 
statement of the case noted that the issues were actually 
entitlement to service connection for tinnitus and whether 
new and material evidence had been presented to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss.

A July 2004 Board decision found that new and material 
evidence had been presented to reopen a claim for entitlement 
to service connection for bilateral hearing loss.  The Board 
remanded the claims for entitlement to service connection for 
bilateral hearing loss and tinnitus to the RO for further 
development.  Such development was completed and the claims 
are again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran has hearing loss of greater than 40 decibels 
in all frequencies bilaterally.

3.  The evidence of record does not reasonably show that 
bilateral sensorineural hearing loss had its origins during 
service or was worsened beyond the natural progression of his 
disorder because of service.


4.  The evidence of record does not reasonably show that the 
veteran has a current diagnosis of tinnitus.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and bilateral sensorineural hearing loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOC considered the merits of the substantive 
issues.  The communications, such as a letter from the RO 
dated in January 2002, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOC advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was provided to the veteran before the RO decision regarding 
the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that, on the February 1976 
entrance examination report, puretone thresholds were as 
follows:

 

The examination report noted defective hearing in the right 
ear.  The service medical records do not contain a separation 
examination report.  

An August 1976 report of medical history indicated that the 
veteran stated he had not been treated for a condition 
involving his ears during service.  On a September 1976 
statement of medical condition the veteran reported that 
there had been no change in his medical condition since 
August 1976.

A May 1991 private treatment note indicated that the veteran 
had mild to moderate sensorineural hearing loss bilaterally.  
Speech discrimination scores were 88 percent in the right ear 
and 80 percent in the left ear.  Puretone thresholds were as 
follows:

 


A May 1989 audiology examination report, conducted by the 
veteran's employer, noted puretone thresholds were as 
follows:

 

An April 1990 audiology examination report, conducted by the 
veteran's employer, noted puretone thresholds were as 
follows:

 

An April 1992 audiology examination report, conducted by the 
veteran's employer, noted puretone thresholds were as 
follows:

 

An April 1995 memo regarding the veteran's employment, it was 
noted that the veteran was evaluated in April 1995 and had 
moderately severe sensorineural hearing loss in both ears.  
It was noted that the veteran's job exposed him to high 
intensity noise constantly.  It was recommended that the 
veteran be removed from this "noise hazardous work 
immediately."

A July 1995 private audiology report noted puretone 
thresholds were as follows:

 

An August 1995 private treatment note stated that the 
veteran's hearing loss was probably late onset congenital 
hearing loss.

A March 2000 hearing evaluation report stated that the 
veteran reported that he first noticed his hearing problem in 
1975.  He indicated that his hearing loss had happened 
slowly.  He also noted that his uncles, mother and sister all 
had experienced hearing loss.  The veteran stated that his 
hearing loss might be congenital.

An August 2004 VA examination report noted that the examiner 
had reviewed the veteran's claims folder.  The veteran 
complained of occasional buzzing in both ears, about twice 
yearly.  Puretone thresholds were as follows:

 

The examiner noted that the veteran had severe sensorineural 
hearing loss in the right ear and moderately severe 
sensorineural hearing loss in the left ear.  No diagnosis of 
tinnitus was made.  The examiner stated that "a multitude of 
factors may have contributed to hearing loss progression from 
induction physical in February 1976 to pre-employment 
physical in June 1989 and there is no discharge audiogram to 
document progression during service."  It was noted that in 
1995 an otolaryngologist stated that the veteran's hearing 
loss was probably late onset congenital hearing loss.  The 
audiologist noted that, with the veteran's brief period of 
service and no specific incidents of acoustic trauma noted, 
"it is less likely than not hearing loss was due to military 
noise exposure."  She did note "a slight possibility exists 
that hearing loss was aggravated by military noise 
exposure."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  If an organic neurological disorder, 
including sensorineural hearing loss, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. § 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
bilateral hearing loss.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The veteran currently has a level of hearing loss that is 
considered a disability for VA compensation purposes. His 
auditory threshold is greater than 40 decibels in multiple 
frequencies bilaterally.  See 38 C.F.R. § 3.385.

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that an August 1995 private treatment note offered the 
opinion that the veteran's hearing loss was probably late 
onset congenital hearing loss.  The August 2004 VA examiner 
concurred with that and noted that it was "less likely than 
not" that the veteran's hearing loss was incurred in 
service.  Congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  3.303(c) (1999).  However, under certain 
circumstances, service connection may be granted on the basis 
of aggravation.  See Thompson v. United States, 405 F.2d 1239 
(Ct.Cl. 1969);  Monroe v. Brown, 4 Vet. App. 513 (1993).  The 
VA General Counsel has held that service connection may be 
granted for diseases, but not defects, of congenital, 
developmental or familial origin.  When a congenital or 
developmental defect is subject to superimposed disease or 
injury, service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90.  
The examiner did not that there was "a slight possibility 
exists that hearing loss was aggravated by military noise 
exposure."  However, such language does not indicate that 
the veteran's hearing loss was more likely than not 
aggravated by service.  Rather it indicates that opposite in 
that less likely that the veteran's brief period of active 
service aggravated his hearing loss.  Accordingly, service 
connection for bilateral hearing loss is denied.

With regard to the veteran's complaints of tinnitus, the 
Board notes that such complaints are reflected in the August 
2004 VA examination report.  However, the veteran referred to 
complaints of buzzing in his ears twice a year.  The examiner 
did not make a diagnosis of tinnitus.  Other clinical 
evidence of record is silent with regard to complaints, 
findings or a diagnosis of tinnitus.  In the absence of a 
current diagnosis, service connection for tinnitus is denied.


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


